Exhibit 10.8  

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

 

 

DEVELOPMENT AND LICENSE AGREEMENT

 

DATED

MARCH 18, 1996

 

BETWEEN

 

NPS PHARMACEUTICALS, INC.

 

AND

AMGEN INC.

 

[Conformed copy through Fifth Amendment, dated July 29, 2012]

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

THIS DEVELOPMENT AND LICENSE AGREEMENT

(this "Agreement") effective as of the 27th day of December, 1995 is by and
between NPS Pharmaceuticals, Inc., a Delaware corporation ("NPS") having a place
of business located at 420 Chipeta Way, Salt Lake City, Utah 84108, and Amgen
Inc., a Delaware corporation ("Amgen") having a place of business located at
Amgen Center, 1840 DeHavilland Drive, Thousand Oaks, California 91320-1789.

WITNESSETH

WHEREAS,

NPS owns or has rights in certain technology relating to calcium receptors on
certain cells and to compounds which interact with calcium receptors on such
cells;



WHEREAS,

Amgen has scientific, clinical, regulatory, and business expertise in the
worldwide development and commercialization of pharmaceutical products;



WHEREAS,

NPS and Amgen, on December 27, 1995, entered into a Binding Letter of Intent by
which NPS agreed to grant Amgen an exclusive license under NPS's rights in
certain NPS technology to make, use and sell products, on the terms and
conditions set forth therein;



WHEREAS,

NPS and Amgen desire to have the terms of this Agreement supersede the terms of
the Binding Letter of Intent, which shall be replaced by this Agreement.



NOW, THEREFORE,

in consideration of the undertakings, and the covenants and conditions contained
herein and intending to be bound hereby, the parties agree as follows:



ARTICLE 1
 
DEFINITIONS

1.1   Defined Terms. Unless otherwise provided herein, each capitalized term
used herein shall have the meaning assigned to it in the Glossary attached
hereto as Appendix A.

ARTICLE 2
 
GRANT OF LICENSES AND OTHER RIGHTS

2.1   Exclusive License to Amgen. NPS hereby grants to Amgen an exclusive
license, with the right to sublicense, under Licensed Technology (A) to make,
use and sell Class A Compound(s), Other Compound(s), NPS/Amgen Compound(s), [* *
*] in the Field of Use in the Territory and (B) to make, use and sell NPS/Kirin
Compound(s) in the NPS Field in the Territory.

2.2   Amgen Covenant. Amgen's exclusive license set forth in Section 2.1(A)
shall be subject to the Amgen covenant set forth in Section 16.2(A).

2.3   Non-Exclusive License to Amgen. NPS hereby grants to Amgen a
non-exclusive, worldwide license, with the right to sublicense, under Licensed
Know-How to make, use and sell compounds other than Compound(s) in the Field of
Use other than the Osteoporosis Field.

1

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

2.4   Assignment to Amgen. NPS hereby assigns to Amgen free and clear of
encumbrance all right, title and interest in all Governmental Approvals,
Regulatory Filings and Development Contracts owned in each case by NPS.

2.5   Non-Exclusive License to NPS. Amgen grants to NPS a non-exclusive,
non-transferable, non-sublicensable license to use the Amgen Material only for
the purposes set forth in Section 4.4.

2.6   Amgen Option. NPS grants to Amgen an exclusive option to initiate
negotiations to obtain an exclusive license, with the right to sublicense, to
make, use and sell NPS Products in the Field of Use in the Territory under terms
and conditions to be negotiated by the Parties in good faith ("Amgen Option").
The Amgen Option shall become effective on the Closing Date and continue until
the [* * *] anniversary of the Closing Date. NPS shall, from time to time, but
no less often than on a [* * *] basis, make available to Amgen a non-
confidential summary of all data and information relating to the NPS Product(s)
and shall, upon Amgen's request, provide Amgen with all data and information
indicative of potential clinical utility available to NPS on a confidential
basis and such quantities of any NPS Product(s) as Amgen shall reasonably
require to conduct its own evaluation of such NPS Product(s). On an NPS
Product-by-Product basis, Amgen shall have [* * *] to evaluate an NPS Product
from the date of receipt of all data and information available to NPS and test
quantities reasonably requested by Amgen (the "Exclusive Evaluation Period").
Amgen's right to exercise the Amgen Option for a particular NPS Product shall
expire upon the end of the respective Exclusive Evaluation Period. If Amgen
exercises the Amgen Option with respect to a particular NPS Product by written
notice to NPS, NPS and Amgen shall negotiate in good faith exclusively for [* *
*] for an exclusive license (the "Exclusive Negotiation Period"). In the event
that at the end of the Exclusive Negotiation Period the Parties have not reached
agreement and no extension to such Exclusive Negotiation Period has been
mutually agreed upon by the Parties, NPS may thereafter negotiate on a
non-exclusive basis with Amgen and Third Parties or NPS may elect to pursue
development and commercialization of such NPS Product on its own.

ARTICLE 3
 
RESTRICTIONS

3.1   Retained Rights. NPS expressly reserves for itself a non-transferable,
non-sublicensable, right under Licensed Know-How and Licensed Patent Rights to
make and use Compounds in the Territory, for the sole purposes of [* * *]
Subject to Section 16.1(B), NPS may continue to use NPS R-568 and [* * *] only
in in vitro studies and in in vivo studies in rodents for the purpose of
discovering compounds which do not have PTH Lowering Activity. NPS will disclose
to Amgen all data, information and results of these studies for NPS R-568 and [*
* *], in accordance with Section 4.2.

3.2   No License. The licenses granted by NPS under Sections 2.1 through 2.3 do
not grant Amgen a license under claims within Licensed Patent Rights claiming
the use of Calcium Receptor(s) for the purpose of [* * *].

3.3   [* * *]

2

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

ARTICLE 4
 
TRANSFER OF RIGHTS

4.1   Assignment.

Promptly, but in no event longer than thirty (30) days after the Closing Date,
NPS shall convey, transfer, assign and deliver to Amgen appropriate deeds, bills
of sale, endorsements, assignments and other instruments of transfer and
conveyance, in forms satisfactory to counsel of Amgen, to effect the assignments
under Section 2.4.

NPS shall give all notices and obtain all governmental and other consents,
transfers, approvals, orders, qualifications and waivers necessary or desirable
for the prompt transfer of the Regulatory Filings and Governmental Approvals
assignable to Amgen in accordance with Section 2.4.

4.2   Transfer of Licensed Technology.

Disclosure to Amgen. Within [* * *] days after the Closing Date, NPS will
provide to Amgen in writing (or other mutually agreed tangible form) Licensed
Technology that exists as of the Closing Date in a detail determined by Amgen to
permit Amgen to practice all necessary or useful embodiments in. the making,
using or selling of Compound(s). As part of such disclosure NPS shall transfer
or shall cause to be transferred to Amgen (or a Third Party designated by Amgen)
quantities of NPS Material currently available, and associated data and
information [* * *] currently available, and associated data and information,
for Amgen to conduct a preclinical evaluation. From time to time or upon the
request of Amgen, but no less frequently than on a [* * *] basis thereafter
during the term of this Agreement, NPS shall transfer to Amgen in writing (or
other mutually agreed tangible form) all additional Licensed Technology
developed by or received by NPS sufficient for Amgen to practice all necessary
or useful embodiments of Licensed Technology in the making, using or selling of
Compound(s). Such disclosure shall include NPS providing [* * *].

Restrictions. After a compound is listed as a Compound in Appendix B, NPS shall
not transfer such Compound or Licensed Technology related to such Compound to
any Third Party(ies), except [* * *].

4.3   NPS Assistance. During the term of this Agreement, NPS agrees that
appropriate individuals shall be available to assist and consult with Amgen, as
requested by Amgen, in connection with Amgen's activities hereunder. Such
assistance and consultation by NPS shall be by means of personal visits,
correspondence and telephone discussions.

4.4   Amgen Material. During the term of this Agreement, Amgen may provide NPS
with quantities of Amgen Materials and NPS shall conduct assays with Calcium
Receptors on parathyroid cells, as requested by Amgen ("NPS Assays") for [* *
*]. The transferred Amgen Material shall be and remain the sole property of
Amgen. At no time shall Amgen Material be given by NPS to any Third Party(ies),
unless agreed to in writing in advance by Amgen. Except for the purpose of
conducting NPS Assays as set forth herein, this Agreement does not transfer to

3

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

NPS any rights in Amgen Material nor constitute an offer to sell Amgen Material
or items incorporating the same. Any quantities of Amgen Material remaining upon
completion of the NPS Assays, or upon request of Amgen prior to completion of
NPS Assays, shall be promptly returned to Amgen. All information, inventions and
data generated by NPS through the use of Amgen Material shall be promptly
disclosed to and owned by Amgen and maintained in confidence by NPS in
accordance with Article 11. If NPS is unable to conduct the requested assays on
a reasonably timely basis, the Parties will confer on and elect alternate ways
to conduct the requested NPS Assays, including having Amgen perform the NPS
Assays at NPS and NPS and Amgen performing the NPS Assays at Amgen.

4.5   Identification of Compound(s) by NPS. Upon the request of Amgen, NPS shall
conduct [* * *] tests to determine if a compound meets the definition of a
Compound. [* * *] During the term of this Agreement, upon determination by NPS
that any compound meets the definition of an NPS Compound or NPS/Amgen Compound,
such compound shall be designated by NPS as an NPS Compound or NPS/Amgen
Compound as the case may be. NPS shall notify Amgen within thirty (30) days
after such determination and designation.

4.6   Identification of Compound(s) by Amgen. During the term of this Agreement,
within thirty (30) days upon determination by Amgen that any compound meets the
definition of an [* * *] NPS/Amgen or [* * *] such compound shall be designated
by Amgen as an [* * *] NPS/Amgen Compound [* * *] as the case may be. Amgen
shall notify NPS within thirty (30) days after such determination and
designation.

4.7   License. NPS hereby grants to Amgen a non-exclusive, fully paid-up
license, under the Screening Technology and the Licensed Technology solely to do
the following in the Territory (i) screen compounds (and do such acts as may be
necessary to screen compounds), excluding proteins and nucleic acids, for
calcimimetic activity at the Calcium Receptor(s), and (ii) study the Calcium
Receptor(s) (and do such acts as may be necessary to study the Calcium
Receptor(s), including without limitation to identify the crystal structure
thereof both in bound and unbound conformations. Except as otherwise provided
herein, NPS shall retain all other rights in connection with the Screening
Technology. The foregoing license in this Section 4.7 includes the right for
Amgen to permit its collaborators and contract service providers to exercise the
rights granted to Amgen, provided, however that such collaborators and/or
contract service provider(s) are bound by obligations no less restrictive than
those applicable to Amgen under this Agreement. Nothing set forth in the
Agreement shall be deemed to require Amgen to screen compounds at the request of
NPS or otherwise. This paragraph supersedes Section 3.2 of the Original
Agreement.

4.8   Amgen Covenants. Amgen covenants that it will not utilize Screening
Technology for the purpose of screening for calcilytic compounds. NPS shall have
the right to review a summary of the data generated from such Amendment Assays
(i.e. the raw results of the Amendment Assays, but excluding any chemical
structure information), except to the extent that Amgen may withhold data which
Amgen is prohibited from disclosing.

4.9   Identification of Compound(s) by NPS. Notwithstanding the provisions of
Section 4.4 and 4.5 of the Original Agreement, after the Second Amendment
Effective Date, NPS shall have no obligation to conduct the Amendment Assays to
screen Amgen Compounds, provided,

4

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

however, that upon the reasonable request of Amgen NPS shall remain obliged to
conduct Amendment Assays to screen NPS Compounds and to conduct such other tests
as Amgen reasonably requests to determine if a compound meets the definition of
a Compound pursuant to Section 4.5 of the Agreement.

4.10   Identification of Compound(s) by Amgen. During the term of the Agreement,
within thirty (30) days after determination by Amgen that any compound meets the
definition of an Amgen Compound, NPS/Amgen Compound or Third Party Compound,
such compound shall be designated by Amgen as an Amgen Compound, NPS/Amgen
Compound or Third Party Compound, as the case may be. Amgen shall notify NPS
within thirty (30) days after such determination and designation.

4.11   Supply of Assay Materials. NPS shall deliver to Amgen the Assay Materials
in reasonable condition (including with live, active cells) as further described
on Exhibit 2 attached to this Second Amendment within ten (10) days after the
Second Amendment Effective Date. Thereafter, NPS shall deliver additional
quantities of such Assay Materials as Amgen may request within thirty (30) days
of such request, and upon Amgen's reasonable request NPS shall provide
reasonable technical assistance and/or training via telephone and/or at NPS's
facilities.

4.12   Restrictions. Amgen shall not use the Assay Materials in humans under any
circumstances. Amgen shall not transfer the Assay Materials to any Third
Party(ies) without the prior written consent of NPS, except that Amgen shall
have the right to transfer the Assay Materials to its corporate partners and
contract services providers that are bound by obligations no less restrictive
than those applicable to Amgen under this Agreement without the consent of NPS.
Upon termination of this Agreement if NPS so requests in writing, Amgen shall
destroy or return to NPS the remaining Assay Materials (if any). The Assay
Materials and the progeny of the cell lines within the Assay Materials shall
remain the property of NPS.

4.13   Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ANY ASSAY MATERIALS ARE SUPPLIED "AS IS" WITH NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OR MERCHANTABILITY, TITLE, OR FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 5
 
LICENSE FEES

5.1   License Fees. Amgen shall pay to NPS a one-time non-refundable license fee
of Ten Million Dollars ($10,000,000.00), due and payable upon the Closing Date.

 

 

5

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

ARTICLE 6
 
MILESTONES

6.1   Milestones. Within thirty (30) days after the occurrence of each the
following events (by performance of Amgen or a sublicensee(s) of Amgen)
("Milestone Event(s)") for a Compound(s), Amgen will make the following payments
("Milestone Payment(s)") to NPS:

One-Time Milestone Event Payments.

Primary HPT.
a. [* * *]
b. [* * *]
c. [* * *]
d. [* * *]

Secondary HPT.
a. [* * *]
b. [* * *]
c. [* * *]
d. [* * *]

Additional Compound Milestones. [* * *]

6.2   [* * *] In the event the Compound with respect to which a Milestone
Payment is earned is an [* * *] the selling of which would not infringe a valid
issued claim within Licensed Patent Rights [* * *] each Milestone Payment under
Section 6.1 will be reduced by [* * *].

6.3   Cumulative Milestone Payments. Amgen shall not be obligated to pay any
Milestone Payment under Section 6.1(A) more than once, regardless of the number
of Compound(s) which achieve that particular Milestone Event. Notwithstanding
the above, if an [* * *] is the first to achieve a Milestone Event, NPS may earn
the balance of the listed Milestone Payment for such Milestone Event upon a
second Compound achieving such Milestone Event, provided, however, that in no
event shall Amgen pay more in aggregate than the amount of the listed Milestone
Payment for such Milestone Event (regardless of the number of Compound(s) which
achieve such Milestone Event).

6

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

6.4   Unearned Milestone Payments. NPS may earn a particular Milestone Payment
(or the balance of a particular Milestone Payment) under Section 6.1(A), which
is not already earned for a Milestone Event for Primary HPT and Secondary HPT,
upon achievement of the same Milestone Event for another indication in the Field
of Use.

ARTICLE 7
 
ROYALTIES

7.1   Royalties. Amgen shall pay the following Royalties on a
Compound-by-Compound basis:

Patented Compound

Royalty Rates. Amgen shall pay to NPS a Royalty, based on the following Royalty
rates, for annual Net Sales of a Compound by Amgen or its sublicensees in the
countries in the Territory in which the selling of such Compound would infringe
a valid issued claim in the Licensed Patent Rights in the country for sale
("Patented Compound"):

a Royalty rate of six percent (6%) if cumulative annual Net Sales of the
Patented Compound in such countries are less than or equal to One Hundred
Million Dollars ($100,000,000.00);

a Royalty rate of eight percent (8%) if cumulative annual Net Sales of the
Patented Compound in such countries are greater than One Hundred Million Dollars
($100,000,000.00) and less than or equal to Two Hundred Million Dollars
($200,000,000.00);

a Royalty rate of nine percent (9%) if cumulative annual Net Sales of the
Patented Compound in such countries are greater than Two Hundred Million Dollars
($200,000,000.00) and less than or equal to Three Hundred Million Dollars
($300,000,000.00); or

a Royalty rate of ten percent (10%) if cumulative annual Net Sales of the
Patented Compound in such countries are greater than Three Hundred Million
Dollars ($300,000,000.00)

Term of Royalty Obligation. The obligation to pay Royalty(ies) under this
Section 7.1(A) shall expire on a Compound-by-Compound and country-by-country
basis [* * *].

7

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Competition. In the event Amgen determines that in a country in the Territory a
Third Party(ies) is selling a product [* * *], and instead of the rates set
forth in Section 7.1(B)(1), Amgen shall pay to NPS a Royalty of two percent (2%)
of Net Sales of such Non-Patented NPS Compound or Non-Patented NPS/Amgen
Compound in that country, for the period during which such product [* * *].

Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound

Royalty Rates. Amgen shall pay to NPS a Royalty, based on the following Royalty
rates, for annual Net Sales of an NPS Compound or of an NPS/Amgen Compound by
Amgen or its sublicensees in the countries in the Territory in which the selling
of such NPS Compound or NPS/Amgen Compound would not infringe a valid issued
claim in Licensed Patent Rights in the country of sale "Non-Patented NPS"
Compound or Non-Patented NPS/Amgen Compound"):

a Royalty rate of three percent (3%) if cumulative annual Net Sales of the
Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound in such countries
are less than or equal to One Hundred Million Dollars ($100,000,000.00);

a Royalty rate of five percent (5%) if cumulative annual Net Sales of the
Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound in such countries
are greater than One Hundred Million Dollars ($100,000,000.00) and less than or
equal to Two Hundred Million Dollars ($200,000,000.00);

a Royalty rate of six percent (6%) if cumulative annual Net Sales of the
Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound in such countries
are greater than Two Hundred Million Dollars ($200,000,00.00) and less than or
equal to Three Hundred Million Dollars ($300,000,000.00);

a Royalty rate of seven percent (7%) if cumulative annual Net Sales of the
Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound in such countries
are greater than Three Hundred Million Dollars ($300,000,000.00).

Term of Royalty Obligation. The obligation to pay Royalty(ies) under this
Section 7.1(B) shall expire on a Compound-by-Compound and country-by-country
basis upon the earlier of (a) [* * *] years from the date of First Commercial
Sale of the Non-Patented NPS Compound or [* * *] Compound in such country or (b)
upon Amgen becoming obligated to pay Royalties under Section 7.1(A).

8

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Competition. In the event Amgen determines that in a country in the Territory a
Third Party(ies) is selling a product [* * *] and instead of the rates set forth
in Section 7.1(B)(1), Amgen shall pay to NPS a Royalty of two percent (2%) of
Net Sales of such Non-Patented NPS Compound or Non-Patented NPS/Amgen Compound
in that country, for the period during which such product [* * *].

Non-Patented Amgen Compound

Royalty Rates. Amgen shall pay to NPS a Royalty, based on the following Royalty
rates, for annual Net Sales of an Amgen Compound by Amgen or its sublicensees in
the countries in the Territory in which the selling of such Amgen Compound would
not infringe a valid issued claim in Licensed Patent Rights in the country of
sale ("Non-Patented Amgen Compound"):

a Royalty rate of six percent (6%) if cumulative annual Net Sales of the
Non-Patented Amgen Compound in such countries are less than or equal to One
Hundred Million Dollars ($100,000,000.00).

a Royalty rate of eight percent (8%) if cumulative annual Net Sales of the
Non-Patented Amgen Compound in such countries are greater than One Hundred
Million Dollars ($100,000,000.00) and less than or equal to Two Hundred Million
Dollars ($200,000,000.00).

a Royalty rate of nine percent (9%) if cumulative annual Net Sales of the
Non-Patented Amgen Compound in such countries are greater than Two Hundred
Million Dollars ($200,000,000.00) and less than or equal to Three Hundred
Million Dollars ($300,000,000.00).

Term of Royalty Obligation. The obligation to pay Royalty(ies) under this
Section 7.1(C) shall expire on a Compound-by-Compound and country-by-country
basis upon the earlier of (a) [* * *] Compound in such country or (b) upon Amgen
becoming obligated to pay Royalties under Section 7.1(A).

Competition. In the event Amgen determines that in a country in the Territory a
Third Party(ies) is selling a product [* * *] and Royalty(ies) due NPS from
Amgen on Net Sales of such Non-Patented Amgen Compound in that country shall be
calculated using a [* * *] percent [* * *] reduction of the rates set forth in
Section 7.1(C)(1), for the period during which such product [* * *].

9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Cumulative Royalties. The obligation to pay Royalties under this Article 7 on
the Net Sales of a Compound shall be imposed only once (i) with respect to the
same unit of a Compound, regardless of the number of issued claims or, assuming
they were to issue, pending claims included within Licensed Patent Rights which
would, but for this Agreement, be infringed by the making, using or selling of
such Compound and (ii) only under one of Sections 7(A), 7(B) or 7(C).

Paid Up License. Upon expiration of Amgen's obligation hereunder to pay a
Royalty on Net Sales of a Compound in a country, Amgen shall have a fully paid
unrestricted license to make, use and sell such Compound in the Field of Use in
that country.

7.2   Combination Product. In the event Amgen or a sublicensee of Amgen elects
to sell a product in which one or more Compound(s) are sold in combination with
one or more Active Component(s) ("Combination Product") in a country, the
Royalties payable on Net Sales of such Combination Product in such country shall
be determined as set forth below:

In the event one (1) or more components of a Combination Product are sold
separately, the Royal on sales of the Combination Product shall be equal to
[* * *] .

[* * *]

[* * *]

In the event one (1) or more components of a Combination Product are not sold
separately, the Royalty on the sales of the Combination Product shall be equal
to:

[* * *]

[* * *]

7.3   Third Party Patents. On a country-by-country basis, Amgen may credit
[* * *] of payments paid by Amgen to any Third Party(ies) for a license to a
patent or patent application of a Third Party for the making, using, or selling
[* * *] of a product containing a Compound in a country against any Royalties
due under Sections 7.1 and 7.2 for the sale of such Compound. Under no
circumstances will Royalties be reduced below [* * *] of that due in such
country for any period because of credits provided in this Section, provided,
however, that unused credits in any period may be carried forward against
Royalties in future periods.

7.4   Cross License. In the event that Amgen, in its sole business judgment,
determines that it is necessary to grant a sublicense or a covenant not to sue
under Licensed Patent Rights to any Third Party(ies) in any country in the
Territory in order for Amgen to make, use or sell a Compound in the Field of Use
in any country in the Territory, Amgen shall have the right to grant such
sublicense or covenant not to sue to such Third Party(ies). For purposes of this
Article 7, the determination of Net Sales for purposes of calculating the
Royalty payable by Amgen to NPS under Sections 7.1(A), 7.1(B) and 7.1(C) shall
not include sales of a Compound by such Third Party(ies) receiving a sublicense
or a covenant not to sue.

10

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

7.5   Loss of Exclusivity. In the event that during the term of this Agreement
the license to any claim within Licensed Patent Rights granted under Section 2.1
is rendered non-exclusive in any country of the Territory as a result of any
governmental, judicial or other action, then from the date such license is
rendered non-exclusive [* * *], with all other rights and obligations remaining
the same.

7.6   Payment of Royalties.

Statement and Payment. Amgen agrees to deliver to NPS within [* * *] after the
close of each calendar quarter during the term of this Agreement, a statement
setting forth the Net Sales of Compounds during the previous quarter, which
statement shall set forth the Royalty due hereunder, and shall be accompanied by
a remittance of the corresponding Royalty payment. Notwithstanding the first
sentence of this Section 7.6(A) above, until the Advance Recovery Date, Amgen
shall not be obligated to pay Royalties to either NPS or Royalty Sub except as
follows:

Beginning with the first Payment Date following the close of the second calendar
quarter of 2012 and until the Advance Recovery Date, Amgen shall withhold
$8,000,000 from each quarterly Royalty payment and credit such $8,000,000 first
(i) against the Discount Amount and then (ii) against the Unrecaptured Advance.

On each Payment Date, Amgen shall remit to Royalty Sub any portion of Royalty
payment then due in excess of $8,000,000.

NPS or Royalty Sub shall have the option to repay the Unrecaptured Advance, in
whole, together with all accrued and unpaid Discount, at any time upon at least
seven (7) days prior written notice; provided, however, that if NPS or Royalty
Sub elects to repay the Unrecaptured Advance, together with all accrued and
unpaid Discount, on or before June 30, 2013, NPS or Royalty Sub shall pay an
additional amount equal to two percent (2%) of the Unrecaptured Advance, and if
NPS or Royalty Sub elects to repay the Unrecaptured Advance, together with all
accrued and unpaid Discount, after June 30, 2013 but on or before June 30, 2014,
NPS or Royalty Sub shall pay an additional amount equal to one percent (1%) of
the Unrecaptured Advance.

From and after the Advance Recovery Date, the payment of Royalties in accordance
with Section 7.6 shall resume, including the payment of any Royalties that are
in excess of the amount needed to satisfy clauses (1) and (2) above. Except as
expressly set forth in the following sentence, the Unrecaptured Advance and
Discount Amount shall be satisfied solely by the withholding of Royalties (or as
otherwise repaid under clause (3) above) and neither NPS nor Royalty Sub shall
have any obligation to make any payment in respect thereof. If an Event of

11

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Default occurs, then Amgen shall have the option to have NPS repay all or a
portion of any remaining Unrecaptured Advance (such repayment to be made within
[* * *] days after Amgen's delivery of its request for repayment), provided,
however, [* * *].

The Discount shall accrue on the Unrecaptured Advance from the Advance Date and
shall be computed for each Discount Period on a calendar quarter basis.

For purposes of this Section 7.6(A), the following terms have the meanings set
forth below:

"Advance Date" means September 30, 2011.

"Advance Recovery Date" means the Payment Date on which an amount equal to the
Unrecaptured Advance plus the then due Discount Amount shall have been withheld
by Amgen from the Royalties or otherwise paid under clause (3) above.

"Discount" means 9% per annum on the Unrecaptured Advance compounded quarterly
for each Discount Period.

"Discount Amount" means, on any Payment Date, the amount of accrued and unpaid
Discount.

"Discount Period" means the period beginning on (and including) the Advance Date
and ending on (but excluding) the first Payment Date thereafter and each
successive period beginning on (and including) a Payment Date and ending on (but
excluding) the next succeeding Payment Date.

"Event of Default" means an event whereby Amgen's and/or its sublicensees'
obligations to pay Royalties to NPS or Royalty Sub under the Agreement cease
with respect to Net Sales [* * *] pursuant to Section 14.2(c) (Default by NPS).

"Payment Date" means the date forty-five (45) days after the close of each
calendar quarter during the term of the Agreement.

"Royalty Advance" means the payment by Amgen of $145,000,000 to Royalty Sub as
an advance against future Royalties.

"Unrecaptured Advance" means the amount of the Royalty Advance that has not been
recaptured by Amgen through the withholding of Royalties or otherwise repaid
under clause (3) above as of any Payment Date (it being understood that in no
event shall the application of Royalties payable by Amgen towards the Discount
hereunder reduce or otherwise be deemed as a recapture of the Unrecaptured
Advance).

Basis of Calculation. The following procedure will be used to calculate and
report the quarterly Royalty payments [* * *].

12

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Records. Amgen's records that are necessary to determine the correctness of any
payment of Royalties hereunder shall be open to inspection for [* * *] following
the end of the period to which they pertain, by an independent Certified Public
Accountant designated by NPS and reasonably acceptable to Amgen, at reasonable
times and from time to time, during normal business hours, and upon reasonable
notice, for the sole purpose of verifying the accuracy of any statement provided
and the amount of Royalty(ies) due. The report of such accountant shall be
limited to a certificate verifying any statement provided or payment submitted
by Amgen during such period but may include, in the event the accountant shall
be unable to verify the correctness of any such payment, information relating to
why such payment is unverifiable. Should such inspection lead to the discovery
of a discrepancy to NPS's detriment in an annual period, as confirmed by Amgen,
Amgen shall pay the amount of the discrepancy. NPS shall pa the full cost of the
inspection unless the discrepancy is greater than[* * *] to NPS's detriment, in
which case Amgen shall pay the full cost of such inspection.

Currency. Royalties due hereunder shall be payable in United States Dollars. Net
Sales received in currencies other than United States Dollars shall be converted
into the United States Dollar equivalent, at the average rate of exchange as
reported in International Financial Statistics for the Royalty period or, in the
event International Financial Statistics does not report such conversion rate,
then another reliable and generally accepted source agreeable to the Parties
shall be used.

Deposit. If Amgen or a sublicensee of Amgen under this Agreement is unable to
convert a foreign currency into United States Dollars for reasons beyond its
control, or is restricted by law or regulation from remitting Royalty(ies) from
any country of sale, Amgen shall cause such payment to be made to NPS by deposit
to the credit and account of NPS or its designated nominee in any commercial
bank designated by NPS in the applicable country. Amgen shall deliver to NPS
proper evidence of such `deposit.

Taxes. All payments due hereunder shall be paid by Amgen, with a deduction of
taxes or other fees which are imposed by any foreign government on Royalties
payable to NPS; provided, however, if Amgen shall be reimbursed or receive
credit for any taxes previously deducted from Royalties, Amgen shall pay to NPS
the amount so deducted.

Purchase of Royalties. Notwithstanding Section 7.6(A), the parties agree that
Amgen will pay to Royalty Sub $25,000,000 on July 13, 2012 by wire transfer to
an account designated by Royalty Sub as payment in full for all Royalties
accrued after December 31, 2018 on Net Sales of any and all Compounds hereunder
in the Territory; [* * *]. Additionally, in consideration for the foregoing
one-time payment, as of January 1, 2019, Amgen shall have a fully paid,
royalty-free, unrestricted license to make, use and sell any Compound in the
Field of Use in the Territory; [* * *].

7.7   Confidential Financial Information. NPS shall treat all financial
information subject to review under this Article 7, or under any sublicense
agreement, as Amgen Confidential Information, and shall cause its Certified
Public Accountant to be bound to obligations of confidentiality to retain all
such financial information at least as restrictive as NPS's obligations of
confidentiality herein. The report of the Certified Public Accountant pursuant
to Section 7.6(C) shall be treated as Amgen Confidential Information.
Notwithstanding any other provision

13

--------------------------------------------------------------------------------



in this Agreement, under no circumstances may the report of the Certified Public
Accountant under Section 7.6(C) be provided to any Third Party which has not
executed a Confidentiality Agreement.

ARTICLE 8
 
DEVELOPMENT

8.1   Development of Compound(s). Beginning on the Closing Date, Amgen shall
assume sole and full control, authority and responsibility for conducting,
funding and pursuing all aspects of development, regulatory, manufacturing, and
commercialization of Compound(s) in the Territory, including without limitation,
modification or termination of such activities conducted by NPS prior to the
Closing Date.

8.2   Regulatory Filings and Governmental Approvals. Beginning on the Closing
Date, Amgen will prepare and file and will own all right, title and interest in
Regulatory Filings and Governmental Approvals.

8.3   Record Retention. NPS shall retain, preserve and make available to Amgen
during normal business hours any of the original books and records of NPS
applying to the Licensed Technology and shall permit Amgen to make copies
thereof.

8.4   NPS Option. NPS may elect to allocate up to two (2) FTEs per year, who are
reasonably acceptable to Amgen and who may participate, under Amgen's direction
and expense, [* * *] ("NPS Option"). If NPS exercises the NPS Option, the two
(2) NPS FTEs will be reimbursed at [* * *] per FTE per year for a period
extending from the Effective Date to the earlier to occur of (i) [* * *] from
the Effective Date, (ii) until [* * *] (iii) [* * *], or (iv) NPS's election to
no longer allocate the FTEs, whichever is earlier ("NPS FTE Period"). Amgen will
reimburse NPS for such FTEs during the NPS FTE Period, within [* * *] after
receipt of [* * *] invoices therefore from NPS.

8.5   Meetings. Amgen and NPS will meet [* * *] until the [* * *] anniversary of
the Closing Date, will meet [* * *] until the [* * *] anniversary of the First
Commercial Sale of the first Compound sold by Amgen and will meet thereafter as
mutually desired, for Amgen to summarize the status of Amgen's Compound
development and commercialization program and for NPS to update Amgen on NPS's
Compound discovery program, as appropriate. Such meetings will be at mutually
agreeable times and locations.

8.6   Confidential Development Information. All information generated under this
Article 8 (other than Section 8.3) shall be deemed to be owned by and to be the
Confidential Information of Amgen.

14

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

ARTICLE 9
 
INTELLECTUAL PROPERTY

9.1   Inventions. For purposes of this Agreement, inventorship of any invention,
discovery, material or information within Licensed Technology ("Invention")
will, if patentable, be determined in accordance with the principles of U.S.
patent law. Inventorship of an Invention, if not patentable, will be determined
under such principles by treating such Invention as if they were patentable.

9.2   Designation of Inventions. If an Invention [* * *] ("NPS Invention"), the
NPS Invention will be licensed to Amgen in accordance with the rights and
licenses granted hereunder. All NPS Inventions shall be promptly disclosed to
Amgen. If an Invention [* * *] the Invention shall be jointly owned by the
parties who are assigned rights in the Invention ("Joint Invention"), subject
only to the rights and licenses granted hereunder.

9.3   NPS Inventions.

Prosecution by NPS. NPS shall be responsible for and shall retain outside
counsel reasonably acceptable to Amgen to prepare, file, prosecute, maintain and
defend patent applications and patents claiming NPS Inventions before all
national and international patent offices within the Territory, at NPS's cost
and expense. NPS shall regularly consult with Amgen and keep Amgen advised of
the status of patent matters. NPS specifically agrees to provide Amgen with
copies of and with sufficient time and opportunity, but in no event less than
thirty (30) days, to review, comment and consult on all such patent applications
and patents and all correspondence to and from such patent offices, including
proposed responses, interferences and oppositions.

Input by Amgen. NPS shall prepare, file, prosecute, maintain and defend any
patent claim or claims requested by Amgen which generically or specifically
claim an NPS Invention, and shall advance any reasonable arguments suggested by
Amgen in support of the patentability of NPS Inventions. Moreover, NPS shall
prepare, file, prosecute and maintain patent applications and patents claiming
NPS Inventions in any country requested by Amgen. In any action taken by NPS in
the prosecution of, or in the defense of an action by a Third Party(ies) related
to patent invalidity or non-patentability of, any patent application or patent
claiming an NPS Invention, NPS shall not admit the invalidity or
non-patentability of any Licensed Patent Rights or take any other action that
may diminish Licensed Patent Rights without Amgen's prior written consent.
Moreover, if Amgen concludes that taking any specific action(s) may likely have
a materially adverse effect on Amgen's interests in such Licensed Patent Rights,
and timely gives NPS notice thereof, then NPS shall not take such specific
action(s) without the prior express written consent of Amgen.

Election Not to Proceed. Should NPS wish to abandon any, or cease the defense or
maintenance of, any patent applications and patents claiming NPS Inventions, it
shall first obtain written approval from Amgen. [* * *], Amgen, at its option
and expense, may continue the prosecution or maintenance of such patent
application or patent. A decision by Amgen not to prepare, file, prosecute or
maintain any patent application or patent claiming an

15

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

NPS Invention will not affect Amgen's rights under this Agreement, specifically
including the rights and licenses granted under Section 2.1 through 2.3.

Other Property Rights. In the event that NPS elects to establish property rights
other than patents to any NPS Invention, Amgen shall receive the same rights
from such other property rights as provided for patents in this Agreement.

9.4   Joint Inventions.

Prosecution by Amgen. Amgen shall have the first right to retain outside counsel
reasonably acceptable to NPS to prepare, file, prosecute, maintain and defend
patent applications and patents claiming Joint Inventions before all national
and international Patent Offices throughout the world, at Amgen's cost and
expense. Amgen shall regularly consult with NPS and keep NPS advised of the
status of patent matters. Amgen specifically agrees to provide NPS with copies
of and with sufficient time and opportunity, but in no event less than thirty
(30) days, to review, comment and consult on all such patent applications and
patents and all correspondence to and from such patent offices, including
proposed responses, interferences and oppositions.

Input by NPS. In any action taken by Amgen in the prosecution of, or defense of
an action by a Third Party(ies) related to patent invalidity or
non-patentability of, any patent applications and patents claiming Joint
Inventions, Amgen shall not admit the invalidity or non-patentability of any
Licensed Patent Rights or take any other action that may diminish Licensed
Patent Rights without NPS's prior written consent. Moreover, if NPS concludes
that taking any specific action(s) may likely have a materially adverse effect
an NPS's interests in Licensed Patent Rights, and timely gives Amgen notice
thereof, then Amgen shall not take such specific action(s) without the prior
express written consent of NPS.

Election Not to Proceed. Amgen shall be free, at any time and at is sole option,
to elect not to proceed with and/or to abandon the preparation, filing,
prosecution, maintenance or defense of any patent application or patent claiming
Joint Inventions in any country, provided, that it gives NPS notice of such
intention at least thirty (30) days before a final due date which would result
in abandonment or bar of patentability of such patent or patent

--------------------------------------------------------------------------------

application. In such case, NPS, at its option, may continue prosecution or
maintenance at its own cost. A decision by Amgen not to prepare, file, prosecute
or maintain any patent application or patent claiming a Joint Invention will not
affect Amgen's rights under this Agreement, specifically including the rights
and licenses granted under Sections 2.1 through 2.3.

9.5   Trademarks.

Right to Select. Amgen, at its expense, shall be responsible for the selection,
registration and maintenance of all trademarks and tradenames which it employs
in connection with the commercialization of Compounds.

Prosecution of Licensed Trademark Rights by Amgen. With respect to Licensed
Trademark Rights, Amgen shall have the first right to retain outside counsel
reasonably acceptable to NPS to prepare, file, prosecute, maintain and defend
Licensed Trademark Rights

16

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

before all national and international trademark offices in the Territory, at
Amgen's cost and expense. Amgen shall regularly consult with NPS and keep NPS
advised of the status of Licensed Trademark Rights. Amgen specifically agrees to
provide NPS with copies of and with sufficient time and opportunity, but in no
event less than thirty (30) days, to review, comment and consult on all
trademark applications and trademarks within Licensed Trademark Rights and all
correspondence to and from such Trademark Offices, including proposed responses
and oppositions.

Election Not to Proceed with Licensed Trademark Rights. Amgen shall be free, at
any time and at its sole option, to elect not to proceed with and/or to abandon
the preparation, filing, prosecution, maintenance or defense of any trademark
application or trademark within Licensed Trademark Rights in any country,
provided that it gives NPS notice of such intention at least thirty (30) days
before a final due date which would result in abandonment or bar of the
trademark or trademark application within Licensed Trademark Rights. In such
case, NPS, at its option, may continue prosecution or maintenance at its own
cost. A decision by Amgen not to prepare, file, prosecute or maintain any
trademark application or trademark within Licensed Trademark Rights will not
affect Amgen's rights under this Agreement, specifically including the licenses
granted under Sections 2.1 to 2.3.

9.6   Cooperation. Notwithstanding which Party has exclusive control over the
prosecution of Licensed Patent Rights and Licensed Trademark Rights, NPS and
Amgen shall cooperate with each other and render all reasonable assistance in
prosecuting and maintaining such Licensed Patent Rights and Licensed Trademark
Rights. Both Parties shall meet on a regular, but not less than on a quarterly,
basis to discuss the prosecution of and to discuss other proceedings such as
interferences and oppositions concerning Licensed Patent Rights and Licensed
Trademark Rights. Amgen and NPS agree to cooperate with each other (and to use
best efforts to ensure the cooperation of any of their respective personnel and
licensee(s) as might reasonably be requested) in any such matters, and shall
sign any necessary legal papers and provide the Party responsible for such
prosecution with data or other information in support thereof.

ARTICLE 10
 
PATENT ENFORCEMENT AND INFRINGEMENT

10.1   Enforcement of Licensed Patent Rights. In the event either party becomes
aware of any suspected infringement by a Third Party(ies) of any claim within
Licensed Patent Rights, that Party shall promptly notify the other Party in
writing. The enforcement of such Licensed Patent Rights will be as set forth
below:

Enforcement by Amgen.
1. [* * *]
   a. [* * *]
   b. [* * *]

17

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

 2. [* * *]
 3. [* * *]

Enforcement by [* * *]. [* * *] [* * *]

10.2   Enforcement of Licensed Trademark Rights. In the event either Party
becomes aware of any suspected infringement by a Third Party(ies) of any
Licensed Trademark Rights in the Field of Use in the Territory, that Party shall
promptly notify the other Party in writing. Amgen shall have the right but not
the obligation, in its own name, to initiate trademark infringement proceedings
against such Third Party in such country. Amgen shall have exclusive control
over the conduct of any such proceedings, including the right to settle or
compromise such proceedings consistent with Amgen's licenses under Licensed
Patent Rights. The expense of any such proceedings, including lawyers' fees and
costs, shall be borne by Amgen. NPS shall execute all necessary and proper
documents and take all other appropriate action required to initiate and
prosecute such proceedings. If Amgen elects to commence an action for
infringement and NPS is a legally indispensable party to such action, NPS shall
have the right to assign to Amgen its right, title and interest in the subject
trademark(s) or application(s) in lieu of joining as an indispensable party,
should that be sufficient for purposes of commencing and maintaining the action.
Regardless of such assignment or not, however, NPS shall cooperate fully with
Amgen in such action upon request by Amgen. During the term of this Agreement,
NPS agrees to use its best efforts to ensure that any NPS personnel and NPS
licensee(s) (as might reasonably be requested for assistance by Amgen) will be
available to cooperate with Amgen, at Amgen's request and expense, in connection
with such action.

10.3   Infringement Defense.

Right of Amgen. [* * *]

Reservation of Royalty(ies). [* * *]

10.4   Enforcement of Screening Patents. NPS alone shall have the right but not
the obligation, in its own name and at its sole cost and expense, to initiate
patent infringement proceedings against any Third Party(ies) suspected of
infringing a claim within Screening Patents, except to the extent that such
proceedings could reasonably be expected to result in a challenge to the
validity or enforceability of the Licensed Patents other than Screening Patents,
in which case NPS shall have no right to initiate or otherwise pursue such
proceedings without the prior written consent of Amgen. NPS shall have exclusive
control over the conduct of any such patent infringement proceedings, including
the right to settle or compromise such proceedings, provided, however that no
such settlement or compromise shall be made by NPS, which has an adverse effect
on the rights of Amgen without Amgen's prior written consent. If NPS elects to
commence an action for infringement, Amgen shall cooperate at NPS' sole cost and
expense with reasonable requests of NPS for such cooperation. During the term of
this

18

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Agreement, Amgen agrees to use commercially reasonable efforts to ensure that
any Amgen personnel (as might reasonably be requested for assistance by NPS)
will be available to cooperate with NPS consistent with the terms set forth in
this Section 10.4. Any award paid to NPS by Third Party(ies) as a result of such
patent infringement proceedings shall belong to NPS. Notwithstanding the
foregoing, nothing in this Section 10.4 shall alter in any way either Party's
rights or obligations under Section 10.1, 10.2 or 10.3 of the Original
Agreement.

ARTICLE 11
 
CONFIDENTIALITY

11.1   Confidentiality . Except to the extent expressly authorized by this
Agreement or otherwise agreed to in writing by the Parties, the Parties agree
that, for the term of this Agreement and for [* * *] years thereafter, the
receiving Party shall keep confidential and shall not publish or otherwise
disclose, and shall not use for any purpose other than as provided for in this
Agreement, any Confidential Information furnished to it by the other Party
pursuant to this Agreement, except to the extent that it can be established by
the receiving Party by competent proof that such Confidential Information:

was already known to the receiving Party at the time of disclosure by the other
Party;

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement;

was disclosed to the receiving Party by a Third Party(ies) who had no obligation
to the disclosing Party not to disclose such information to others; or

was independently developed by the Receiving Party without the use of the
disclosed information, as evidenced by the Receiving Party's written records.

11.2   NPS Confidential Information.

Disclosure by Amgen. Notwithstanding the foregoing, Amgen may disclose NPS
Confidential Information to the extent such disclosure(i) is related to
Compound(s), metabolites of Compound(s), intermediates in the manufacture of
Compound(s) and methods of making, formulating, delivering and using Compound(s)
and metabolites of Compounds in the HPT Field or (ii) is reasonably necessary in
the following:

pursuing development and commercialization of Compound(s) in the Territory;

19

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

filing or prosecuting patent applications and patents within Licensed Patent
Rights;

prosecuting or defending litigation; and

complying with applicable law, regulation or order of a government authority or
court of competent jurisdiction (including any applicable securities laws).

Non-disclosure by NPS. NPS shall not disclose NPS Confidential Information
pertaining to Compound(s) to any Third Party(ies), without the prior approval
of Amgen, provided, however, that NPS may disclose NPS Confidential Information
(i) [* * *] (ii) to patent offices to exercise its rights under Section 9.3(A),
and (iii) to courts and governmental agencies or other bodies to comply with
applicable law, regulation or order of a government authority or court of
competent jurisdiction (including any applicable securities laws).

11.3   Reports to [* * *]. [* * *]

11.4   This Agreement. The Parties agree that the material terms of this
Agreement shall be considered Confidential Information of both Parties. The
Parties will consult with one another on the provisions of this Agreement to be
redacted in any filings made by the Parties with the Securities and Exchange
Commission or as otherwise required by law or regulation. Notwithstanding the
foregoing, each Party shall have the right to disclose in confidence under terms
and conditions at least as restrictive as set forth herein the material terms of
this Agreement to parties providing accounting, financing (i.e., individual
investors and financial. institutions such as venture capitalist firms or
investment banks and their Affiliates which are not in the business of
developing, manufacturing or marketing pharmaceutical or diagnostic products),
legal or similar services for such Party and who have a need to know such terms
in order to provide such services.

11.5   Amgen Confidential Information.

 A. Disclosure by NPS. Notwithstanding Section 11.1 above, NPS or Royalty Sub
    may disclose only to a Lender, a prospective Lender or a Permitted Holder in
    connection with a Financing Transaction the Amgen Confidential Information
    identified below but only to the extent required in order for NPS or Royalty
    Sub to comply with its obligations under any agreement with the Lenders,
    provided, however, that any such Lender or prospective Lender must have
    executed a Confidentiality Agreement pursuant to Section 11.5(B) hereto
    prior to NPS or Royalty Sub furnishing such Lender or prospective Lender
    with any Amgen Confidential Information pursuant to this provision.
    
    *Statements, reports and information provided by Amgen, or a certified
    public accountant designated in accordance with Section 7.6(C), pursuant to
    Section 7.6 of the Agreement.

20

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Confidentiality Agreements. Royalty Sub shall enter into a Confidentiality
Agreement with Amgen. Any Lender, prospective Lender, or Third Party which
intends to become a Permitted Holder shall execute and enter into a
Confidentiality Agreement.

No Security Interest in Amgen Confidential Information. Notwithstanding any
other provision in this Agreement, NPS and Royalty Sub shall not grant any
security interest in Amgen Confidential Information.

Limitation on Duties to Disclose. Notwithstanding any other provision in this
Agreement, Amgen, NPS and Royalty Sub shall have no obligation to disclose any
Confidential Information to any Third Party which has not entered into a
Confidentiality Agreement.

Royalty Sub's Right to Amgen Confidential Information. Provided Royalty Sub
executes and performs under a Confidentiality Agreement pursuant to Section
11.5(B) and agrees that any information provided to Royalty Sub by Amgen
pursuant to this provision shall remain Amgen Confidential Information, Amgen
shall grant Royalty Sub access to Amgen Confidential Information as follows:

Amgen shall provide Royalty Sub with a copy of all notices and/or statements
from Amgen to NPS related to NPS's rights to receive Milestone Payments under
Article 6 and receive Royalties under Article 7 and Section 14.3, including the
statements under Section 7.6(A) setting forth, among other things, the Royalties
due;

Amgen shall arrange for Royalty Sub to receive a copy of any report from an
independent Certified Public Accountant appointed under Section 7.6(C); and

To the extent access to Amgen Confidential Information is required in order for
Royalty Sub to comply with its obligations under any agreement with the Lenders,
Amgen shall provide Royalty Sub with access to any Amgen Confidential
Information other than as set forth in subparts (i) and (ii) above to which NPS
would have had the right to access under this Agreement specifically relating to
those rights sold and/or contributed to Royalty Sub as set forth in Section
17.3(B).

ARTICLE 12
 
PUBLICATIONS AND PRESENTATIONS

12.1   Publications and Presentations. Amgen and. NPS will treat matters of
authorship of scientific abstracts, manuscripts or other publications (or
presentations) in a proper collaborative spirit, giving credit where it is due.
With respect to NPS's publications and presentations, NPS shall not submit or
present any written or oral publication, any manuscript, abstract or the like
which includes data or other information related to Licensed Technology

21

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

(including Compounds) or Amgen Confidential Information without first obtaining
the prior written consent of Amgen.

ARTICLE 13
 
INDEMNIFICATION AND INSURANCE

13.1   Indemnification by Amgen. Amgen agrees to indemnify, defend and hold
harmless NPS and its directors, officers, agents and employees from any and all
liability, damage, loss or expense (including reasonable attorneys' fees and
expenses of litigation) in connection with any claims, suits, action or
judgments [* * *].

13.2   Indemnification by NPS. NPS agrees to indemnify and hold harmless Amgen
and its directors, officers, agents and employees from any and all liability,
damage, loss or expense (including reasonable attorneys' fees and expenses of
litigation) in connection with any claims, suits, action or judgments [* * *].

13.3   Insurance. Amgen and NPS each shall maintain insurance, [* * *].

ARTICLE 14
 
TERMINATION

14.1   Termination of Licenses or Agreement. At any time during the term of this
Agreement, Amgen may, upon [* * *] written notice to NPS (i) terminate, in whole
or in part, any of the licenses to Licensed Technology granted hereunder and/or
(ii) terminate this Agreement. Termination of this Agreement shall terminate all
licenses to Licensed Technology granted herein, with all licenses to Licensed
Technology granted by NPS to Amgen reverting to NPS and Amgen's obligations to
pay Royalties and Milestone Payments terminating.

14.2   Default.

Notice of Default. In the event any representation or warranty under Article 15
shall have been untrue when made (a "Representation Default"), or upon the
failure of either Party to comply with any material obligation set forth in this
Agreement (a "Performance Default"), including any obligation of NPS under any
Collaborative Agreement the failure to comply with which would terminate or
diminish NPS's rights thereunder and Amgen's rights under this Agreement (a
"Default"), the Party not in Default ("non-Defaulting Party") shall give to the
Party in Default ("Defaulting Party") written notice ("Notice of Default")
specifying the nature of the Default and requesting that the Defaulting Party
cure such Default within [* * *]. If the Defaulting Party shall dispute the
existence, extent or nature of any Default set forth in a Notice of Default, the
Parties shall use efforts to resolve the dispute.

Default by Amgen. In the event (1) a Representation Default by Amgen or (2) a
Performance Default by Amgen in a country in the Territory shall not be cured
within [* * *] of Amgen's receipt of a Notice of Default or, if such Default
cannot be cured within such

22

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

[* * *] period, Amgen has failed to commence substantial remedial actions within
such [* * *] period and to diligently pursue the same, and

 i.  such Default arises from activities related to the development and
     commercialization of a specific Compound (a "Compound Default") then NPS at
     its option, [* * *]
 ii. such Default relates to other than a Compound Default (an "Agreement
     Default") the NPS, at its option, may [* * *]

Default by NPS. In the event (1) a Representation Default by NPS or (2) a
Performance Default by NPS shall not be cured within [* * *] of NPS's receipt of
a Notice of Default or, if such Performance Default cannot be cured within such
[* * *] , NPS has failed to commence substantial remedial actions within such
[* * *] period and to diligently pursue with same, Amgen's and its sublicensees'
obligations [* * *].

14.3   Insolvency or Bankruptcy.

Insolvent Party. In addition to any other remedies available to it by law or in
equity, a Party may terminate this Agreement upon providing written notice to
the other Party (the "Insolvent Party"), in the event the Insolvent Party shall
have become insolvent or bankrupt or shall have made an assignment for the
benefit of its creditors, or there shall have been appointed a trustee or
receiver of the Insolvent Party, or for all or a substantial part of its
property, or any case or proceeding shall have been commenced or other action
taken by or against the Insolvent Party in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up arrangement, composition or readjustment of
its debts or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or law of any jurisdiction now or hereafter in effect, or
there shall have been issued a warrant of attachment, execution, distraint or
similar process against any substantial part of the property of the Insolvent
Party, and any such event shall have continued for [* * *] undismissed, unbonded
and undischarged.

Rights in Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Amgen or NPS are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
"intellectual property" as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each Party which is a licensee of such rights under
this Agreement shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either Party
under the U.S. Bankruptcy Code, the Party hereto which is not a party to such
proceeding shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, shall be
promptly delivered to them (i) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding (or a trustee on behalf of the subject Party) elects to continue to
perform all of their obligations under this Agreement or (ii) if not delivered
under (i) above, upon the rejection of this Agreement by or on behalf of the
Party subject to such proceeding upon written request therefor by the
non-subject Party.

23

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Rights Upon Bankruptcy. In the event NPS shall be the Insolvent Party and Amgen
elects to terminate this Agreement pursuant to this Section 14.3, all rights and
obligations hereunder shall terminate, provided, however, Amgen shall retain all
licenses to Licensed Technology granted herein, subject to the payment to NPS of
Milestone Payments pursuant to Article 6 and Royalties pursuant to Article 7 for
Compound(s) encompassing Licensed Technology.

14.4   Acquisition of NPS. In the event that during the term of the NPS Option,
a Third Party (the "Acquiring Party") shall acquire, directly or indirectly,
thirty-five percent (35%) or more of the shares of NPS stock entitled to vote
for the election of directors of NPS, Amgen shall have the right, within one
hundred and twenty (120) days of such acquisition, to terminate NPS's rights and
Amgen's obligations under Sections 8.4 and 8.5, provided however, that all other
rights and obligations shall remain in full force and effect.

14.5   Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of any licenses under this Agreement or of this Agreement for any
reason shall be without prejudice to any rights which shall have accrued to the
benefit of either Party prior to such termination, relinquishment or expiration.
Such termination, relinquishment or expiration shall not relieve either Party
from obligations under Articles 12 and 13. Upon termination of this Agreement in
its entirety or with respect to any country or Compound, Amgen shall notify NPS
of the amount of Compound(s) Amgen and its sublicensees and distributors then
have on hand, the sale of which would, but for the termination, be subject to a
Royalty(ies), and Amgen and its sublicensees and distributors shall thereupon be
permitted to sell that amount of Compound(s) provided that Amgen shall pay the
Royalty(ies) thereon at the time provided for.

14.6   Damages. In no event shall either Party be responsible for any
consequential damages incurred by the other Party in connection with this
Agreement, including, without limitation, lost profits or opportunities or
injury to Person or property resulting from the termination (in whole or part)
of the licenses to Licensed Technology or this Agreement.

ARTICLE 15
 
REPRESENTATIONS AND WARRANTIES

15.1   Representations and Warranties by NPS. NPS represents and warrants that
as of the Closing Date:

Corporate Power. NPS is duly organized and validly existing under the laws of
the state of Delaware and has full corporate power and authority to enter into
this Agreement and carry out the provisions hereof.

Due Authorization. NPS is duly authorized to execute and deliver this Agreement
and to perform its obligations hereunder. The Person executing this Agreement on
NPS's behalf has been duly authorized to do so by all requisite legal action.

24

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Binding Agreement. This Agreement is a legal and valid obligation binding upon
NPS and enforceable in. accordance with its terms. The execution, delivery and
performance of this Agreement by NPS does not conflict with any encumbrances,
agreement, instrument or understanding (oral, written or implied) to which it is
a party or by which it may be bound, nor does it violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

Control of Licensed Technology. NPS is the owner or licensee of Licensed
Technology existing as of the Closing Date.

Validity of Licensed Patent Rights. NPS has no reason to believe based upon a
reasonable search of public information and has no knowledge of any facts from
which it can be inferred that Licensed Patent Rights are invalid, provided,
however, that nothing herein shall be construed as a warranty and representation
by NPS of the validity of Licensed Patent Rights.

Right to Practice. NPS has no reason to believe based upon a reasonable search
of the public information and has no knowledge of any facts of any claim
asserting that any or all Licensed Technology falls within the scope of any
intellectual property rights of any Third Party(ies), provided, however, that
nothing herein shall be construed as a warranty and representation by NPS that
anything made, used, sold or otherwise disposed of under the license granted in
this Agreement is or will be free from infringement of patents, copyrights,
trademarks, registered design or other intellectual property rights.

No Infringement of Licensed Patent Rights. NPS has no reason to believe and has
no knowledge of any facts of any Third Party infringement of any of Licensed
Patent Rights.

Brigham and Women's Agreements. The Brigham and Women's Agreements are legal and
valid obligations binding upon the parties thereto and enforceable in accordance
with their terms. The Brigham and Women's Agreements grant NPS the right to
grant a sublicense to Amgen consistent with the rights and licenses herein. NPS
has not received any notice of default, and is not in default, of its
obligations under the Brigham and Women's Agreements. Brigham and Women's has
notified NPS that Brigham and Women's will provide NPS with a letter of
assurance that Amgen's obligation of performance under this Agreement will be
consistent with the terms of the Brigham and Women's Agreements.

Kirin Collaborative Agreement. The Kirin Collaborative Agreement is legal and a
valid obligation binding upon the parties thereto and enforceable in accordance
with its terms. [* * *] NPS has not received any notice of default, and is not
in default of its obligations under the Kirin Collaborative Agreement.

SKB Collaborative Agreement. The SKB Collaborative Agreement is legal and a
valid obligation binding upon the parties thereto and enforceable in accordance
with its terms. [* * *] NPS has not received any notice of default, and is not
in default, of its obligations under the SKB Collaborative Agreement.

25

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Due Diligence. NPS acknowledges that in entering into this Agreement Amgen has
relied upon information supplied by NPS and information which NPS has caused to
be supplied to Amgen by NPS's agents and/or representatives concerning NPS
Compound(s). To the best of NPS's knowledge as of the Closing Date, NPS has
disclosed all data and information regarding Compounds in its possession or
generated under the Development Contracts and has not furnished to Amgen any
information which is untrue or omitted to furnish Amgen any information
available to NPS concerning Licensed Technology (including Compounds) required
to make the disclosed information complete and not misleading, or the
transactions contemplated by this Agreement which would be material to Amgen's
decision to enter into this Agreement and to undertake the commitments and
obligations set forth herein. Specifically, NPS has no reason to believe and has
no knowledge of any facts regarding the existence of any material preclinical or
clinical data or information concerning a Compound(s), which NPS has not
disclosed to Amgen.

[* * *]. [* * *]

Title. NPS has good and marketable title to NPS Materials, free and clear of all
liens, mortgages, deeds of trust, easements, restrictions, pledges,
encumbrances, sales, agreements, security interests, claims by any Third
Party(ies) of right to use, possess or adversely possess except as set forth
herein.

No Action. NPS is aware of no action, suit or inquiry or investigation
contemplated or instituted by any U.S. federal or state governmental agency
which questions or threatens the validity of this Agreement or the NPS
Collaborative Agreements.

Appendices. NPS has exercised best efforts in ensuring that the Appendices are
complete in all material respects as of the Closing Date and, in the event that
any other items have not been included in the Appendices as of the Closing Date,
then NPS shall promptly provide those items and complete the respective
Appendices and all Appendices shall be completed and updated within [* * *] of
the Closing Date. NPS shall be responsible for any and all costs and expenses in
connection with acquiring rights consistent with Amgen's rights under this
Agreement, specifically including the rights and licenses granted under Sections
2.1 through 2.3.

15.2   Representations and Warranties by Amgen. Amgen represents and warrants
that as of the Closing Date:

Corporate Power. Amgen is duly organized and validly existing under the laws of
Delaware and has full corporate power and authority to enter into this Agreement
and carry out the provisions hereof.

Due Authorization. Amgen is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder. The Person executing this
Agreement on Amgen's behalf has been duly authorized to do so by all requisite
corporate action.

26

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Binding Agreement. This Agreement is a legal and valid obligation binding upon
Amgen, and enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by Amgen do not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor does it violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

No Action. Amgen is aware of no action, suit or inquiry or investigation
contemplated or instituted by any U.S. federal or state governmental agency
which questions or threatens the validity of this Agreement.

Competition. [* * *]

Testing. Amgen covenants that it will undertake studies with the intent and for
the purpose of generating data to determine if each Compound [* * *] including
but not limited to [* * *] and [* * *] meets all criteria for selection by Amgen
as a candidate for accumulation of preclinical data deemed necessary or
desirable by Amgen to file an IND or similar application outside of the United
States.

ARTICLE 16
 
COVENANTS

16.1   Covenants by NPS.

NPS Covenant. Subject to Section 3.1, NPS shall not itself, nor shall any of its
licensee(s) (other than Amgen pursuant to this Agreement) undertake to make, use
or sell (including to develop and seek registration for) any Compound [* * *]
for any use (including for use in the treatment of any indication within the HPT
Field) in the Territory.

Exclusivity. NPS covenants that it will not during the term of this Agreement
grant any right, license, consent or privilege to any Third Party(ies) in the
Territory which would conflict with the rights granted to Amgen hereunder. NPS
covenants that during the term of this Agreement, NPS will work exclusively with
Amgen (i) with respect to Compound(s) [* * *] in the Field of Use in the
Territory, (ii) with respect to the development and commercialization in the
Territory of compounds which have PTH Lowering Activity [* * *] and (iii) with
respect to research related to the discovery or characterization of Compounds
having PTH Lowering Activity (subject to Section 3.1), unless otherwise agreed
in writing in advance by Amgen on a case-by-case basis.

Commercially Reasonable Efforts. NPS covenants to use Commercially Reasonable
Efforts to perform its obligations hereunder to accomplish the goals and
objectives set forth herein, including but not limited to conducting its
assigned responsibilities during the NPS FTE Period, and conducting research
itself or with any Third Party(ies) (including under the NPS Collaborative
Agreements) to discover, identify and characterize compound(s) which have PTH
Lowering Activity. NPS and Amgen agree and acknowledge that access to backup
compounds is material to Amgen entering into this agreement under the terms and
conditions set forth herein.

27

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

NPS Collaborative Agreements. NPS covenants to take any action, or not to take
any action, to retain in full force and effect for the term of this Agreement
the licenses under the NPS Collaborative Agreements relating to Amgen's rights
hereunder. [* * *] NPS shall be solely responsible for paying all fees,
milestones and royalties and any other performance obligations under the NPS
Collaborative Agreements. In the event that NPS receives notice that NPS has
committed a breach of its obligations under one of the NPS Collaborative
Agreements, or if NPS anticipates such breach, such as may give rise to a right
by the other party to terminate or diminish NPS's rights thereunder and Amgen's
rights under this Agreement, NPS shall notify Amgen promptly of such situation
and shall use best efforts promptly to cure such breach. However, in addition to
Amgen's other remedies, if NPS is unable to cure such breach, NPS shall, to the
extent possible, permit Amgen to cure such breach if Amgen so desires, with all
fees and expenses (including attorneys' fees) incurred by Amgen being creditable
by Amgen against future Royalty(ies).

Kirin Collaborative Agreement. [* * *]

16.2   Covenants by Amgen

Amgen Covenant. Amgen covenants not to pursue clinical development and
registration of Class A Compound(s), Other Compound(s), NPS/Amgen Compound(s),
[* * *], licensed under Licensed Patent Rights, in the Osteoporosis Field,
[* * *]. Notwithstanding the above, Amgen has the unrestricted right to make,
use and sell (including to develop and seek registration for) any Compound for
disease indications within the HPT Field, including for those patients who have
disease(s) within the HPT Field and who also have disease(s) within the
Osteoporosis Field.

Exclusivity. Amgen covenants that during the term of this Agreement, Amgen will
work exclusively with NPS in the Field of Use in the Territory with respect to
Compound(s) [* * *] unless agreed otherwise in writing in advance by NPS on a
case-by-case basis.

Commercially Reasonable Efforts.

Amgen shall use Commercially Reasonable Efforts in pursuing development and
commercialization of [* * *] in the Territory.

It shall be in Amgen's sole discretion as to which and how many [* * *] shall be
developed under this Agreement and Licensed Technology used to develop such
[* * *].

By way of example and not by way of limitation, if Amgen pursues [* * *], it
will be deemed to have used Commercially Reasonable Efforts hereunder.

28

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

ARTICLE 17
 
MISCELLANEOUS

17.1   Notices. Any Notice required to be given pursuant to this Agreement shall
be effective upon date of receipt by personal delivery, by courier service (one
or two day delivery, postage prepaid) or, if by mail, by registered or certified
mail (return receipt requested) by one Party to the other Party at the addresses
noted below:

In the case of Amgen, notice should be sent to:

Amgen Inc.
Amgen Center
1840 DeHavilland Drive
Thousand Oaks, CA 91320-1789

Attention: [* * *]

In the case of NPS, notice should be sent to:

NPS Pharmaceuticals, Inc.
420 Chipeta Way
Salt Lake City, Utah 84108

Attention: [* * *]

[NPS and Amgen agree that the Agreement currently creates a general intangible
for NPS as defined in Article 9 of the Delaware Uniform Commercial Code.
Although NPS seeks permission to sell or contribute its rights to receive
Milestone Payments under Article 6, to receive Royalties under Article 7 and
Section 14.3 and to receive payments under Section 10.1 to Royalty Sub which
will in turn grant a security interest in such rights, the principal obligation
of Amgen under the Agreement will continue to be its numerous duties relating to
the development, manufacture and commercialization of Compounds. Amgen and NPS
agree that Amgen's principal obligation under the Agreement is not and will not
be a monetary obligation. Any consent of Amgen to this Amendment is expressly
conditioned on Amgen being entitled to the continued protection against
subsequent transfers afforded account debtors of general intangibles contained
in Title 6, Article 9, Section 9-408(d) of the Delaware Uniform Commercial Code,
or any corresponding provision of any applicable Uniform Commercial Code as
enacted in any other state. Accordingly, Royalty Sub shall be at the time of
transfer and shall remain a corporation chartered under the laws of the state of
Delaware. As a condition to obtaining this amendment, NPS agrees that Royalty
Sub will not change its corporate domicile nor merge into any entity in a State
other than Delaware without the written consent of Amgen. To effectuate this
provision, Article 17 of the Agreement is hereby amended by inserting the
following section:]

29

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

17.2   Laws to Govern. This Agreement shall be interpreted and governed in
accordance with the laws of the State of California, except that questions
affecting the construction and effect of any patent application or patent within
Licensed Patent Rights or trademark application or trademark within Licensed
Trademark Rights shall be determined by the law of the country in which the
patent or trademark application is pending or the patent or trademark was
granted. The Parties hereby submit to the jurisdiction of the California courts,
both state and federal, in all matters concerning this Agreement.

17.3   Assignment. Neither this Agreement nor any interest hereunder shall be
assignable by any Party to any Third Party without the prior written consent of
the other Party; provided, however, that either Party may assign this Agreement
to any successor by merger thereof or purchase or sale of substantially all of
its business unit to which this Agreement relates in a manner such that the
assignor (or a party succeeding the assignor) shall remain liable and
responsible for the performance and observance of all its duties and obligations
hereunder. This Agreement shall be binding upon the successors and permitted
assigns of a Party, and the name of such Party appearing herein shall be deemed
to include the names of such Party's successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement. Any assignment not
in accordance with this Article shall be void.

17.4   Trademarks. Other than Amgen's rights under this Agreement, specifically
including the rights and licenses granted under Sections 2.1 through 2.3, no
right, express or implied, is granted by this Agreement for NPS to use in any
manner the name "Amgen" or for Amgen to use in any manner the name "NPS" or any
other trademark or trade name of the other Party in connection with the
performance of this Agreement or otherwise or the name of any member of the
staff of the other Party.

17.5   Public Announcements. If either Party desires to, or is required by law
to, make a public announcement concerning this Agreement or the subject matter
hereof, such Party shall give reasonable prior advance notice of the proposed
text of such announcement to the other Party for its prior review and approval,
which approval shall not be unreasonably withheld and which shall be unnecessary
when, in the opinion of legal counsel to the announcing party, such announcement
is required by law to be made in the form submitted to other Party.
Notwithstanding that a public announcement by a Party may be required by law,
the Parties will work together in good faith to agree on the format, content and
other elements of the required filing.

17.6   Export Requirements. Each Party agrees to comply with all applicable laws
and regulations. In particular, it is understood and acknowledged that the
transfer of certain commodities and technical data is subject to United States
laws and regulations controlling the export of such commodities and technical
data including all Export Administration Regulations of the United States
Department of Commerce. Each party hereby agrees and by entering into this
Agreement gives written assurance that it will comply with all United States
laws and regulations controlling the export of commodities and technical data
within Licensed Technology, that it will be solely responsible for any violation
of any such laws and regulations by itself or its sublicensees, and that it will
indemnify, defend and hold the other Party harmless from any liability in the
event of any legal action of any nature occasioned by such violation.

30

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

17.7   Good Faith. NPS and Amgen shall deal with each other in good faith. The
Parties agree that in the event of a dispute between them arising from,
concerning, or in any way relating to this Agreement, the Parties shall
undertake good faith efforts to amicably resolve such dispute between
themselves. In the event the Parties shall be unable to resolve any such
dispute, [* * *].

17.8   Force Majeure. The Parties shall not be liable in any manner for failure
or delay in fulfillment of all or part of this Agreement, directly or indirectly
caused by acts of God, governmental orders or restrictions, war, war-like
condition, revolution, riot, looting, strike, earthquake, lockout, fire, flood
or other similar or dissimilar causes or circumstances beyond the non-performing
Party's control. The non-performing Party shall promptly notify the other Party
of the cause or circumstance and shall recommence its performance of its
obligations as soon as practicable after the cause or circumstance ceases.

17.9   Independent Contractors. The relationship between NPS and Amgen is that
of independent contractors. NPS and Amgen are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. NPS shall have no power
to bind or obligate Amgen in any manner. Likewise, Amgen shall have no power to
bind NPS in any manner, other than as is expressly set forth in this Agreement.

17.10   Costs. Each Party will bear its own costs, expenses and fees incurred in
connection with the transactions contemplated hereby, including, without
limitation, attorneys fees and expenses, provided, however, that on the Closing
Date Amgen shall reimburse NPS in the amount of [* * *] associated with NPS's
continued development, preclinical and human clinical trial activities for
Compound(s) between the Effective Date and the Closing Date.

17.11   Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

17.12   (A) Appendices. All Appendices referenced in and attached hereto are
incorporated herein by reference. In case of any discrepancies between language
incorporated from the Appendices and the terms of the Articles herein, the terms
of the Articles shall prevail. Unless a procedure for amending an Appendix is
specifically set forth in this Agreement, the Appendices shall be amended
promptly, as necessary, but in no event less than on a once per calendar quarter
basis by Amgen and NPS.

(B) Notwithstanding Section 17.3(A), subject to Section 11.5(B), Amgen hereby
agrees that NPS may sell, assign, pledge, contribute or otherwise transfer to
Royalty Sub, NPS's right to: (i) receive Milestone Payments under Article 6,
(ii) receive Royalties under Article 7 and Section 14.3, (iii) receive
statements under Section 7.6(A) setting forth, among other things, the Royalties
due, (iv) appoint an independent Certified Public Accountant and receive a
report therefrom under Section 7.6(C) and (v) receive payments under Section
10.1, and at any time thereafter Royalty Sub may grant a security interest in
the rights identified in clauses (i), (ii) and (v) above to or for the benefit
of any Lender or Permitted Holder in connection with a Financing Transaction.
Amgen's consent under this paragraph is subject to, and conditioned upon, as
applicable, the following:

31

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

No entity, other than Royalty Sub, will have the right to appoint an independent
Certified Public Accountant or receive a report under Section 7.6(C);

Amgen's consent will not be construed to permit the assignment of any additional
rights under this Agreement except as specified in this Section 17.3(B), the NPS
Compounds, NPS/Amgen Compounds or Licensed Technology to any entity and NPS
agrees not to sell, assign, pledge, contribute, transfer or grant any security
interest in any of the foregoing so long as this Agreement remains in effect;

Amgen does not waive any defenses, offsets, rights of recoupment or setoff,
credits or other rights it may have under any other provisions of this
Agreement, including with respect to any payments or liabilities otherwise due
and payable to Amgen under this Agreement;

NPS shall promptly notify Amgen of any notice received from Brigham and Women's
relating to NPS' failure to meet its payment obligations under the Brigham and
Women's Agreements in connection with sales of Compounds hereunder, and Amgen
shall have the right to make such payments on behalf of NPS and offset any such
payments made against any Royalties or other monies due and payable pursuant to
Sections 7.6, 10.1 and 14.3 of the Agreement;

NPS and Royalty Sub will include the following language in the private placement
memorandum for the Financing Transaction: "Amgen, the licensee under the License
Agreement, is not participating in this private placement. Amgen has not
reviewed and is not responsible for the accuracy or completeness of any
information contained in this Private Placement Memorandum. None of the Issuer,
NPS, the Placement Agent or the Trustee has been afforded any opportunity to
conduct due diligence inquiries regarding Amgen in connection with the private
placement. Each prospective investor must rely on its own inquiry regarding
Amgen and such other information as may be available to it.";

NPS and Royalty Sub will include the following language (or substantively
similar language) in any agreement pursuant to which an entity purchases Notes
from Royalty Sub in connection with the Financing Transaction: "Purchaser
acknowledges and agrees that Amgen is not a party to this transaction and has
not participated in the preparation of any documents related thereto, including,
without limitation, the private placement memorandum, and that Amgen makes no
representations or warranties whatsoever with respect to the transactions
contemplated by the private placement memorandum, including, without limitation,
the issuance of notes by Royalty Sub, the value thereof or the risks associated
therewith.";

32

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

NPS and Royalty Sub will include the following language (or substantively
similar language) in the indenture agreement to be entered into between Royalty
Sub and the Trustee (as defined in the private placement memorandum for the
Financing Transaction) (the "Indenture Agreement"): "Trustee acknowledges and
agrees that information provided by Amgen to Trustee in connection with the
Development and License Agreement between Amgen and NPS dated December 27, 1995
(as amended, the "License Agreement"), including, without limitation, any
royalty statements and reports provided by or on behalf of Amgen pursuant to
Section 7.6 of the License Agreement, are the confidential information of Amgen
and will be subject to the confidentiality provisions of this Indenture
Agreement and that Amgen is a third party beneficiary of such obligations." NPS
and Royalty Sub shall also ensure that the Indenture Agreement contains
confidentiality provisions that are at least as restrictive as the provisions of
this Agreement;

NPS and Royalty Sub shall ensure that, for so long as Amgen is obligated to file
quarterly or annual reports pursuant to the Securities Exchange Act of 1934, as
amended, the above-identified Trustee shall not disclose or provide access to
any royalty statements pursuant to Section 7.6 of the Agreement provided to such
Trustee to any Third Party until after such time as Amgen has filed its
quarterly or annual report relating thereto;

Royalty Sub shall and will cause Lenders and other entities participating in the
Financing Transaction to agree to, offer or sell the Notes solely to Permitted
Holders;

Royalty Sub will not pledge or grant a security interest in the above described
rights unless such pledge or security interest specifically provides that,
unless the Agreement has terminated, no sale or transfer of the above described
rights, in foreclosure or otherwise, shall be made other than to a Permitted
Holder and such a Permitted Holder shall agree not to transfer the rights
acquired except to another Permitted Holder;

Royalty Sub will not issue any of its equity interests or equity securities to
any Person other than NPS; and

NPS will not pledge or grant a security interest in any equity interest or
equity security of Royalty Sub unless such pledge or security interest
specifically provides that, unless the Agreement has terminated, no sale of such
equity interest or security, in foreclosure or otherwise, may be made other than
to a Permitted Holder and such a Permitted Holder shall agree not to transfer
the rights acquired except to another Permitted Holder. NPS will also cause the
equity interests of Royalty Sub to be certificated and will cause the transfer
restriction provided for in the previous sentence to be prominently marked on
all such certificates.

33

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

17.13   Severability. In the event that any one or more of the provisions of
this Agreement should for any reason be held by any court or authority having
jurisdiction over this Agreement to be invalid, illegal or unenforceable, such
provision or provisions shall be reformed to approximate as nearly as possible
the intent of the parties, and if unenforceable, shall be divisible and deleted
in such jurisdiction and the remainder of this Agreement shall remain in full
force and effect; elsewhere, this Agreement shall not be affected.

17.14   Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to perform all such other acts as may be necessary
or appropriate to carry out the purposes and intent of this Agreement.

17.15   Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of any Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

17.16   Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
party but all such counterparts taken together shall constitute one and the same
agreement.

17.17   Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

17.18   Entire Understanding. This Agreement represents the entire understanding
between the Parties concerning the subject matter hereof.

17.19   Additional Provisions. NPS agrees that Royalty Sub will not change its
corporate domicile nor merge into any entity in a State other than Delaware
without the written consent of Amgen. NPS further agrees that NPS will not sell
or otherwise transfer its interest in Royalty Sub, except as provided in
17.3(B), without the written consent of Amgen.

34

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to be
duly executed, all as of the Amendment Effective Date.

 

NPS PHARMACEUTICALS, INC.

By: /s/ Francois Nader


Name: Francois Nader
Title: President and CEO



 

 

AMGEN INC.

By: /s/ Robert A. Bradway
Name: Robert A. Bradway
Title: President and CEO

 

 

Acknowledged and agreed to by:

CINACALCET ROYALTY SUB LLC

By: /s/ Edward Stratemeier


Name: Edward Stratemeier
Title: General Manager



 

 

 

 

 

[Signature Page to Fifth Amendment]

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX A

Glossary

1.1   "Active Component(s)" shall mean one or more proprietary substances (other
than a Compound) which [* * *] but shall not include devices, excipients,
fillers, buffers, and the like.

1.2   "Affiliate(s)" shall mean a Person that, directly or indirectly, through
one or more intermediates, controls, is controlled by, or is under common
control with a Party. For purposes of this definition, control shall mean the
direct or indirect ownership of at least fifty percent (50%) or, if less than
fifty percent (50%), the maximum percentage as allowed by applicable law of (i)
the stock shares entitled to vote for the election of directors or (ii)
ownership interest.

1.3   "Amgen" shall mean Amgen and Amgen Affiliates.

1.4   [* * *] Compound(s)" shall mean any and all compounds and all metabolic
products thereof, excluding any proteins and nucleic acids, [* * *] which:

(a) have PTH Lowering Activity, and

(b) [* * *]

[* * *] Compound(s) shall specifically exclude [* * *] Compound(s).

Appendix B contains a list of all [* * *] Compound(s) known by Amgen as of the
Closing Date, and will be updated in accordance with Section 17.12. In the event
of a conflict between the definition of [* * *] Compound(s) and the specificity
of the list in Appendix B, the definition of [* * *] Compound(s) shall control.

1.5   "Amgen Material" shall mean Amgen proprietary materials provided to NPS by
Amgen hereunder, which materials include, but will not be limited to compounds
and related protocols and data.

1.6   "Brigham and Women's" shall mean The Brigham and Women's Hospital Inc., a
Massachusetts not-for-profit corporation having its principal offices at 75
Francis Street, Boston, Massachusetts.

1.7   "Brigham and Women's Agreements" shall mean, collectively, (i) that
certain Research Agreement effective February 19, 1993, between Brigham and
Women's and NPS, and that certain Patent Agreement effective February 19, 1993,
between Brigham and Women's and NPS (each as amended, restated or supplemented
from time to time) and (ii) upon termination of the agreements set forth in (i)
above, alternative agreements approved by Amgen, if any.

Appendix H contains a full copy of each of the Brigham and Women's Agreements,
with certain terms redacted, as of the Closing Date, and will be updated by NPS
in accordance with Section 17.12.

A-1

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

1.8   "Calcium Receptor(s)" shall mean any and all proteins located on the cell
surface (plasma membrane) that detect extracellular Ca2+, and where detection
enables certain cells in the body to respond to changes in the concentration of
extracellular Ca2+.

1.9   "Class A Compound(s)" shall mean

NPS R-568, [* * *] and

all other existing and future compounds and all metabolic products thereof (a)
which are [* * *] as of the Effective Date or during the term of this Agreement
and (b) which have or which are considered [* * *] to have PTH [* * *]X Lowering
Activity.

Appendix B contains a list of all Class A Compound(s) known by NPS as of the
Closing Date, and will be updated by NPS in accordance with Section 17.12. In
the event of a conflict between the definition of Class A Compound(s) and the
specificity of the list in Appendix B, the definition of Class A Compound(s)
shall control.

1.10   "Closing Date" shall mean March 18, 1996.

1.11   "Commercially Reasonable Efforts" shall mean efforts and resources
commonly used in the research-based pharmaceutical industry for a product at a
similar stage in its product life of similar market potential taking into
account [* * *] and other relevant factors. Commercially Reasonable Efforts
shall be determined on a market-by-market basis for a particular Compound, and
it is anticipated that the level of effort will change over time, reflecting
changes in the status of the Compound and the market involved.

1.12   "Compound(s)" shall mean any and all NPS Compound(s), NPS/Amgen
Compound(s), [* * *].

1.13   "Confidential Information" shall mean information which, if written or
embodied in a tangible item or product, is marked "confidential" by the
disclosing party on first being provided to the receiving party or, if oral, is
reduced to writing and marked "confidential" by the disclosing party and
provided to the receiving party within thirty (30) days of the oral disclosure.

"Confidentiality Agreement" shall mean a confidential disclosure agreement
executed by a (i) Lender, a prospective Lender, or any Third Party who intends
to become a Permitted Holder, and (ii) Amgen or Royalty Sub so long as Amgen is
identified as a beneficiary of such agreement with the right to enforce such
agreement and in form substantially identical to Exhibit A to the First
Amendment to this Agreement, dated November 19,2004.

1.14   "Development Contracts" shall mean all agreements, instruments or
understandings (oral, written or implied) entered into between NPS and any Third
Party(ies) relating to all aspects of development and commercialization of
Compound(s) in the Territory (e.g., contracts including but not limited to
[* * *].

A-2

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Appendix K contains a list of all Development Contracts as of the Closing Date.
In the event of a conflict between the definition of Development Contracts and
the specificity of the list in Appendix K, the definition of Development
Contracts shall control.

1.15   "Effective Date" shall mean December 27, 1995.

1.16   "Field of Use" shall mean [* * *]

1.17   "Financing Transaction" shall mean the transaction pursuant to which
Royalty Sub will issue notes ("Notes") which are secured by the Milestone
Payments and Royalties as generally described in the Cinacalcet PhaRMAsM Secured
Floating Rate Notes due 2017 preliminary Private Placement Memorandum dated
October 27, 2004.

1.18   "First Commercial Sale" shall mean the initial transfer by Amgen or its
sublicensees under this Agreement of a Compound to a Third Party(ies) in
exchange for cash or some equivalent to which value can be assigned for the
purpose of determining Net Sales, following marketing approval of such Compound
by government authorities.

1.19   "FTE" shall mean one (1) full time equivalent staff member.

1.20   "Governmental Approvals" shall mean any approvals, licenses,
registrations or authorizations, howsoever called, of any foreign or United
States federal, state or local regulatory agency, department, bureau or other
government entity, including the FDA, necessary for the distribution,
importation, manufacture, production, use, storage, transport or sale of
Compound(s).

Appendix F contains a list of all Governmental Approvals in the Territory, filed
or owned by or on behalf of NPS as of the Closing Date. In the event of a
conflict between the definition of Governmental Approvals and the specificity of
the list in Appendix F, the definition of Governmental Approvals shall control.

1.21   "HPT Field" shall mean hyperparathyroidism, including without limitation:

Primary hyperparathyroidism,

Secondary hyperparathyroidism;

[* * *]

[* * *]

[* * *]

1.22   "IND" shall mean an Investigational New Drug Application filed with the
United States FDA which is allowed to go into effect (e.g., for which no
clinical hold is issued) and which is required for clinical testing of a human
therapeutic product in the United States.

A-3

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

1.23   "Kirin" shall mean Kirin Brewery Company, Limited, a Japanese
corporation, having its principal offices at 10-1, Shirikawa 2-chome, Chuo-ku,
Tokyo, 104 Japan.

1.24   "Kirin Collaborative Agreement" shall mean that certain Collaborative
Research and License Agreement dated as of June 30, 1995, between NPS and Kirin
(as the same may be amended, restated or supplemented from time to time).

Appendix I contains a full copy of the Kirin Collaborative Agreement, with
certain terms redacted as of the Closing Date, which will be updated by NPS in
accordance with Section 17.12.

1.25   "Lender" shall mean one or more individuals, financial institutions or
institutional investors which are parties to the Financing Transaction and which
are lending money to Royalty Sub which will be secured by Milestone Payments and
Royalties payable hereunder.

1.26   "Licensed Know-How" shall mean all know-how including, but not limited
to, trade secrets, inventions, information and data (e.g., all chemical,
pharmacological, toxicological, clinical, assay, manufacturing and control
information and data), results, expertise and materials, related to (i)
Compound(s), including but not limited to NPS R-568, [* * *] methods of making,
formulating, delivering and using Compound(s) and metabolites of Compounds, and
(iv) intermediates in the manufacture of Compound(s) and metabolites of
Compounds, which are necessary or useful for Amgen to develop, make, use or sell
(including to develop and seek registration for) a Compound in the Field of Use
in the Territory and which are owned (in whole or in part) or controlled by NPS
as of the Effective Date during the terms of this Agreement.

1.27   "Licensed Patent Rights" shall mean (a) any and all patent applications
heretofore or hereafter filed or having legal force in any country within the
Territory owned (in whole or in part) or controlled by NPS as of the Effective
Date or during the term of this Agreement, which generically or specifically
claim (i) Compound(s), including but not limited to NPS R-568, [* * *] (iii)
methods of making, formulating, delivering and using Compound(s) and metabolites
of Compounds, and (iv) intermediates in the manufacture of Compound(s) and
metabolites; (b) those claims of any and all patents that have issued or in the
future issue from the foregoing patent applications, including utility, model
and design patents and certificates of invention; and (c) those claims of all
divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patent applications and patents.

Appendix D contains a list of all patents and patent applications within
Licensed Patent Rights in the Territory as of the Closing Date, and will be
updated by NPS in accordance with Section 17.12. In the event of a conflict
between the definition of Licensed Patent Rights and the specificity of the list
in Appendix D, the definition of Licensed Patent Rights shall control.

1.28   "Licensed Technology" shall mean, collectively, Licensed Patent Rights,
Licensed Know-How and Licensed Trademark Rights.

1.29   "Licensed Trademark Rights" shall mean any trade name, logo or trademark
(whether or not registered) in any country within the Territory owned (in whole
or part) or

A-4

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

controlled by NPS as of the Effective Date or during the term of this Agreement,
which are associated with any NPS Compound (together with all goodwill
associated therewith).

Appendix E contains a list of all trademark applications and trademarks within
Licensed Trademark Rights in the Territory as of the Closing Date and will be
updated by NPS in accordance with Section 17.12. In the event of a conflict
between the definition of Licensed Trademark Rights and the specificity of the
list in Appendix E, the definition of Licensed Trademark Rights shall control.

1.30   "NDA" shall mean a New Drug Application filed with the United States FDA,
to obtain marketing approval of a human drug therapeutic product.

1.31   "Net Sales" shall mean all revenues, recognized in accordance with
generally accepted accounting principles consistently applied, which are
received from sales or other dispositions with respect to any Compound by Amgen
(or a sublicensee of Amgen) [* * *].

1.32   "NPS Collaborative Agreements" shall mean collectively the Brigham and
Women's Agreements, the Kirin Collaborative Agreement and the SKB Collaborative
Agreements.

1.33   "NPS Compound(s)" shall mean any and all Class A Compound(s), NPS/Kirin
Compound(s) and Other Compound(s). NPS Compound(s) shall specifically exclude
NPS/Amgen Compound(s).

1.34   "NPS Field" shall mean all uses of Compound(s), including all human
therapeutic, prophylactic and diagnostic applications except for the
Osteoporosis Field.

1.35   "NPS Materials" shall mean [* * *]g of NPS R-568, [* * *].

1.36   "NPS Product(s)" shall mean any and all compounds and all metabolic
products thereof, other than Compounds, identified, discovered, acquired or
licensed (in whole or part) by NPS and which NPS, including its licensees or
collaborators, determines prior to or during the term of the Amgen Option that
such `compounds [* * *].

1.37   "NPS/Amgen Compound(s)" shall mean any and all compounds and all
metabolic products thereof, excluding any proteins and nucleic acids, invented
jointly by NPS and Amgen [* * *] which:

have PTH Lowering Activity, and

[* * *].

Appendix B contains a list of all NPS/Amgen Compound(s) known by NPS as of the
Closing Date, which will be updated in accordance with Section 17.12. In the
event of a conflict between the definition of NPS/Amgen Compound(s) and the
specificity of the list in Appendix B, the definition of NPS/Amgen Compound(s)
shall control.

A-5

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

1.38   "NPS/Kirin Compound(s)" shall mean any and all existing and future
compounds and all metabolic products thereof:

which are licensed by Kirin to NPS under the Kirin Collaborative Agreement as of
the Effective Date or during the term of this Agreement,

which have PTH Lowering Activity, and

[* * *].

Appendix B contains a list of all NPS/Kirin Compound(s) known by NPS as of the
Closing Date, and which will be updated by NPS in accordance with Section 17.12.
In the event of a conflict between the definition of NPS/Kirin Compound(s) and
the specificity of the list in Appendix B, the definition of NPS/Kirin
Compound(s) shall control.

1.39   "Osteoporosis Field" shall mean the diagnosis and/or treatment and/or
prophylaxis and/or palliation of osteoporosis and related bone metabolism
disorders such as, but not limited to, rheumatoid arthritis and osteoarthritis,
but specifically excluding the HPT Field.

1.40   "Other Compound(s)" shall mean all existing and future compounds and all
metabolic products thereof, excluding NPS Class A Compound(s) and NPS/Kirin
Compound(s):

which are owned (in whole or part) by NPS or licensed to NPS by any Third
Party(ies) as of the Effective Date or during the term of this Agreement,

which have PTH Lowering Activity, and

[* * *].

Appendix B contains a list of all Other Compound(s) known by NPS as of the
Closing Date, which will be updated by NPS in accordance with Section 17.12. In
the event of a conflict between the definition of Other Compound(s) and the
specificity of the list in Appendix B, the definition of Other Compound(s) shall
control.

1.41   "Party" shall mean either Amgen or NPS; "Parties" shall mean both Amgen
and NPS.

"Permitted Assignee" shall mean any Person that acquires one or more of the
rights identified in clauses (i), (ii) or (v) of Section 17.3(B), or a portion
of such rights, from a Lender after such Lender has foreclosed on such rights,
but only if such Person is a Permitted Holder.

"Permitted Holder" shall mean (i) NPS, (ii) Amgen, (iii) Royalty Sub or (iv) any
Third Party who (a) is not in the business of developing, manufacturing or
marketing pharmaceutical or diagnostic products, (b) is not an Affiliate of any
Third Party in such business and (c) has executed a Confidentiality Agreement.

A-6

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

1.42   "Person" shall mean an individual, a partnership, a joint venture, a
corporation, a trust, an estate, an unincorporated organization, or any other
entity, or a government or any department or agency thereof.

1.43   "PLA" shall mean a Product License Application filed with and accepted by
the United States FDA, to obtain marketing approval of a human therapeutic
product.

1.44   "Primary EPT" shall mean a condition characterized by increased plasma
levels of PTH due to neoplasia or hyperplasia.

1.45   "PTH" shall mean parathyroid hormone and any metabolic products,
fragments or derivatives thereof [* * *].

1.46   "PTH[* * *] X Lowering Activity" shall mean the characteristic of a
compound if it:

[* * *] as shown in NPS Experimental Protocol #1 (attached hereto in Appendix
G);

[* * *] as shown in NPS Experimental Protocol #2 (attached hereto in Appendix
G);

[* * *] as shown in NPS Experimental Protocol #3 (attached hereto in Appendix
G).

1.47   "PTH Lowering Activity" shall mean the characteristic of a compound if
it:

[* * *] as shown in NPS Experimental Protocol #1 (attached hereto in Appendix
G); and

[* * *] as shown in NPS Experimental Protocol #4 (attached hereto in Appendix
G).

1.48   "Regulatory Filings" shall mean, collectively, INDs, PLAs, establishment
license applications (ELAs), drug master files (DMFs) and NDAs or any other
similar filings (including any related correspondence and discussions) as may be
required by the FDA or equivalent foreign regulatory agencies for the clinical
testing, manufacture or sale of Compound(s).

Appendix F contains a list of all Regulatory Filings in the Territory, filed or
owned by or on behalf of NPS as of the Closing Date. In the event of a conflict
between the definition of Regulatory Filings and the specificity of the list in
Appendix F, the definition of Regulatory Filings shall control.

1.49   "Related Compound(s)" shall mean any and all compounds and all metabolic
products thereof [* * *].

A-7

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

Appendix C contains a list of compounds which [* * *]. Those compounds listed in
Appendix C [* * *] shall be deemed to be Related Compound(s). Appendix C will be
updated by NPS in accordance with Section 17.12. In the event of a conflict
between the definition of Related Compound(s) and the specificity of the list in
Appendix C, the definition of Related Compound(s) shall control.

1.50   "Royalty(ies)" shall mean the royalty or royalties payable by Amgen to
NPS pursuant to Article 7.

1.51   "Royalty Sub" shall mean Cinacalcet Royalty Sub LLC, a Delaware limited
liability company and wholly-owned subsidiary of NPS.

1.52   "Secondary HPT" shall mean a condition characterized by increased plasma
levels of PTH due to an etiology other than Primary HPT.

1.53   "SKB" shall mean SmithKline Beecham Corporation, a Pennsylvania
corporation having its principal offices at One Franklin Plaza, Philadelphia,
Pennsylvania 19101.

1.54   "SKB Collaborative Agreement" shall mean that certain Collaborative
Research and License Agreement dated as of November 1, 1993, between NPS and
SKB, as amended on June 30, 1995, (as the same may be further amended, restated
or supplemented from time to time).

Appendix J contains a full copy of the SKB Collaborative Agreement, with certain
terms redacted, as of the Closing Date, which will be updated by NPS in
accordance with Section 17.12.

1.55   "Territory" shall mean the world, excluding Japan, Peoples' Republic of
China, Hong Kong, Taiwan, South Korea and North Korea [* * *].

1.56   "Third Party(ies)" shall mean any Person or Persons other than Amgen or
NPS.

1.57   [* * *]

1.58   "Third Party Royalty(ies)" shall mean royalties payable by Amgen, or
sublicensees of Amgen's rights under this Agreement, to Third Party(ies) to
make, use, sell or have sold Compound(s) in the Territory.

1.59   "Amendment Assay" shall mean the [* * *], which NPS has used pursuant to
the terms of Sections 4.4 and 4.5 of the Original Agreement for the purpose of
identifying calcimimetic compounds and determining whether such compounds meet
the definition of Compounds.

A-8

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

1.60   "Assay Materials" shall mean (i) the [* * *], (ii) such other materials
as are used in performing the Amendment Assay, to the extent that such other
materials are not generally commercially available, and (iii) the protocols for
performing the Amendment Assay.

1.61   "Screening Know-How" shall mean all information, know-how and expertise
which relates to screening compounds for calcimimetic activity at the Calcium
Receptor(s), including, without limitation, protocols for performing the
Amendment Assay.

1.62   "Screening Patents" shall mean all patent applications and issued patents
owned or controlled by NPS, which cover Calcium Receptor(s) (including peptides,
proteins, nucleic acids coding therefor and cells expressing such Calcium
Receptor(s)) and/or use of Calcium Receptor(s), including, without limitation,
those set forth on Exhibit 1 attached to this Second Amendment, but excluding
all claims within Licensed Patents except those that, but for the license set
forth in Section 4.7 of the Agreement, would be infringed by the use or
performance of the Amendment Assays.

1.63   "Screening Technology" shall mean, collectively, Screening Know-How and
Screening Patents.

 

A-9

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX B

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX C

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX D

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX E

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX F

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX G

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX H

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX I

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX J

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been
separately filed with the Commission.

APPENDIX K

[* * *]

 

 

 

 

 

 

--------------------------------------------------------------------------------

